Tilson, Judge:
The appeals listed in schedule A hereto attached and made a part hereof, involve the proper dutiable values of certain sheathing felt imported from Belfast, Ireland at the port of San Francisco, Calif.
At the trial of the case counsel for the plaintiffs offered the testimony of only one witness to the effect that the merchandise covered by the two shipments was substantially the same; that the difference of 2 weeks in the dates of exportation had nothing to do with the difference in the appraised values, and that the appraised values differed solely because the goods were made by two different manufacturers. This is all of plaintiffs’ evidence.
■ A careful consideration of the above evidence falls far short of establishing a prima facie case in favor of the plaintiffs. It is true that counsel for the Government offered, and there were admitted in evidence, eleven special agents’ reports, but an examination of said reports fails to disclose sufficient evidence when considered with the evidence offered by the plaintiffs to establish a prima facie case for the. plaintiffs.
On the record before me the motion of Government counsel to dismiss these appeals for failure of proof is granted, and the two said appeals are accordingly hereby dismissed. Judgment will be rendered accordingly